[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Nov. 12, 2009
                            No. 09-11507                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 00-08155-CR-JAG


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

LEWIS FRANKLIN,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (November 12, 2009)

Before EDMONDSON, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

       Lewis Franklin, a federal prisoner convicted of a crack cocaine offense,

appeals the denial of his motion for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2) and Amendment 706 to the Sentencing Guidelines.* The district court

denied the section 3582(c)(2) motion because Franklin had been sentenced as a

career offender. No reversible error has been shown; we affirm.

       On appeal, Franklin argues that the district court erred in concluding that

Amendment 706 did not apply to him. He concedes that his argument is foreclosed

by our prior precedent and acknowledges that he raises it only to preserve it for

later review. We review de novo the district court’s legal conclusions about the

scope of its authority under the Sentencing Guidelines in a section 3582(c)(2)

proceeding. United States v. James, 548 F.3d 983, 984 (11th Cir. 2008).

       Here, the district court committed no error in denying Franklin’s section

3582(c)(2) motion. Because Franklin was sentenced based on the career-offender

offense level instead of the offense level determined by drug quantity, he was

ineligible for a sentence reduction under Amendment 706. United States v. Moore,

541 F.3d 1323, 1330 (11th Cir. 2008), cert. denied, McFadden v. United States,



       *
        Amendment 706 retroactively reduced by two the base offense levels in crack cocaine
sentences calculated pursuant to the drug quantity table, U.S.S.G. § 2D1.1(c). U.S.S.G. App. C,
Amend. 713 (Supp. 1 May 2008).

                                               2
129 S.Ct. 965 (2009), and cert. denied, 129 S.Ct. 1601 (2009) (concluding that the

district court had no authority to reduce the sentence of a defendant who was

sentenced as a career offender under U.S.S.G. § 4B1.1).

      AFFIRMED.




                                         3